DORAN, J.
This is an appeal from the order denying a motion for a new trial “and from the order granting probation.”
The defendants are accused by information with the violation of section 288a of the Penal Code. A jury was duly waived and by stipulation the people’s case was submitted on the preliminary transcript. The defendants testified.
The record reveals that the defendants and another woman were seen by the officers to enter a motel room. Officer Slagle “went to the rear of the apartment and stepped on the window sill, pushed the blind aside and observed the two defendants and another woman lying on a bed naked.” The repulsive details of what the officer witnessed need not be recited.
It is contended on appeal that “The finding of the Court is contrary to the evidence.” It is argued in this con*754nection that, “Appellants argue that the officer stands completely uncorroborated” but concedes that “the law requires no corroboration.”
Respondents’ reply, “that there is no merit in the appellants’ contention on this appeal,” is supported by the record.
The orders are affirmed.
White, P. J., and Scott (Robert H.), J. pro. tem., concurred.